Citation Nr: 0902930	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-34 424	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a disability 
manifested by disequilibrium to include as secondary to 
service-connected tinnitus and bilateral hearing loss.  

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan .

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1952 to October 1972.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions in July 2005 and in March 2006 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.   

In June 2008, the Board submitted this case to a VA physician 
for review of the record and a medical opinion as to the 
etiology of the veteran's disequilibrium.


FINDINGS OF FACT

1. A disability manifested by disequilibrium, variously 
diagnosed, was not affirmatively shown to have been present 
in service; a disability manifested by disequilibrium, 
variously diagnosed, was not manifest to a compensable degree 
within one year of separation from service; a disability 
manifested by disequilibrium, variously diagnosed, first 
documented after service beyond the one-year presumptive 
period for a chronic disease, is unrelated to an injury or 
disease of service origin; and a disability manifested by 
disequilibrium, variously diagnosed, was not caused or made 
worse by either service-connected tinnitus or bilateral 
hearing loss. 

2. Bilateral hearing loss is manifested by auditory acuity 
level I in the right ear and auditory acuity level I in the 
left ear. 



CONCLUSIONS OF LAW

1. Service connection for a disability manifested by 
disequilibrium, variously diagnosed, was not incurred in or 
aggravated by service; a disability manifested by 
disequilibrium, variously diagnosed, as a chronic disease may 
not be presumed to have been incurred in service; and a 
disability manifested by disequilibrium, variously diagnosed, 
was not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2008). 

2. The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R.§§ 4.85, 4.86, Diagnostic Code 6100 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection, the RO provided pre-
adjudication and post-adjudication VCAA notice by letters, 
dated in January 2006 and in March 2006.  The veteran was 
notified of the evidence needed to substantiate the claim, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran also was notified of the evidence 
necessary to substantiate secondary service connection, that 
is, evidence of a relationship between the claimed condition 
and a service-connected disability.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statements of the case, dated in February 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

On the claim for increase for bilateral hearing loss, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
February 2005, on the underlying claim of service connection.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
initial higher rating for bilateral hearing loss. Dingess, 19 
Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and afforded the veteran VA examinations 
and obtained a VA medical opinion.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Factual Background 

The service treatment records, including the reports of 
entrance and retirement examinations, contain no complaint, 
finding, history, notation, treatment, or diagnosis a 
disability manifested by disequilibrium.  

After service, on VA examination in May 2005, the diagnoses 
were tinnitus and bilateral sensorineural hearing loss.

In a rating decision in July 2005, the RO granted service 
connection for tinnitus and bilateral hearing loss. 



In October 2005, a private doctor reported that the veteran 
had intermittent vertigo which could represent an inner ear 
infection or vestibular neuronitis or a form of Meniere's 
disease. In July 2007, the same private doctor noted that the 
veteran had exposure to loud noises while in the military 
service and this contributed to the veteran's current 
moderate to severe sensorineural hearing loss.  The veteran 
was also noted to suffer from disequilibrium with a 47 
percent caloric weakness in the left ear versus the right 
consistent with peripheral etiology.  The tentative diagnosis 
was Meniere's disease of the left ear.  

On VA examination in February 2006, the veteran gave a 15 to 
20 year history of progressive loss of equilibrium.  The 
examiner stated that the most likely etiology of the 
disequilibrium was vestibular neuronitis, which would not be 
related to the veteran's service or to tinnitus or hearing 
loss. 

In February 2008, the veteran testified that he started to 
have problems with his balance since the early 1970s. 

In June 2008, in accordance with VHA Directive 2006-019, 
dated April 3, 2006, 38 U.S.C.A. § 5103A, 38 U.S.C.A. § 7109, 
and 38 C.F.R. § 20.901, the Board request a VA medical 
advisory opinion from an otolaryngologist on the question 
service connection for disequilibrium due to 
service-connected tinnitus and bilateral hearing loss. 

In the request, the Board referred to statements of the 
private doctor, dated in October 2005 and in July 2007, that 
testing had revealed a caloric weakness of 47% in the left 
ear consistent with a peripheral ear etiology and the 
tentative diagnosis was Meniere's disease of the left ear.  

The Board also referred to the report of VA examination in 
February 2006 in which the examiner expressed the opinion 
that the most likely etiology of the veteran's disequilibrium 
or vestibular problem was vestibular neuronitis, which was 
unrelated to the service-connected tinnitus and hearing loss. 



In view of the above, the Board requested an expert opinion on 
the following questions: 

(1) Does the presently assembled medical evidence of record 
support a current diagnosis of either left ear Meniere's 
disease or disequilibrium due to vestibular neuronitis?  

(2) If, in your opinion, the most accurate current diagnosis 
is left ear Meniere's disease, is it at least as likely as 
not that Meniere's disease is causally related to the 
veteran's service-connected tinnitus and bilateral hearing 
loss? 

(3) Alternatively, if, in your opinion, the most accurate 
current diagnosis is disequilibrium due to vestibular 
neuronitis, is it at least as likely as not that active 
vestibular neuronitis is causally related to the veteran's 
service-connected tinnitus and bilateral hearing loss? 

In formulating the opinion, the Board explained that the term 
"at least as likely as not" does not mean "within the 
realm of possibility."  Rather, it means that the weight of 
the medical evidence both for and against the diagnosis is so 
evenly divided that it is as medically sound to find in favor 
of the diagnosis as it is to find against it.  

In an opinion, dated in October 2008, after a review of the 
veteran's file, the VA physician noted that the veteran had 
slowly progressive bilateral sensorineural hearing loss and 
disequilibrium, noting a 47 percent caloric weakness in the 
left ear versus the right.  The VA physician noted that the 
veteran's private doctor had diagnosed Meniere's disease, but 
in his opinion that the veteran's symptoms were most 
consistent with vestibular neuronitis although the symptoms 
for the two overlapped and could not be distinguished 
completely based on the available data.  



The VA physician stated the exact diagnosis was considered 
unimportant since neither Meniere's disease nor vestibular 
neuronitis are related to excessive noise exposure.  The VA 
physician expressed the opinion that it was less likely than 
not that the veteran's disequilibrium was due to tinnitus or 
bilateral hearing loss.  The VA physician noted the private 
doctor did not connect Meniere's disease to hearing loss. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including organic diseases of the nervous system, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R.§ 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 



Analysis

On the basis of the service treatment records, a disability 
manifested by disequilibrium was not affirmatively shown 
during active duty, and service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.

As there is no competent evidence during active duty or since 
service that a disability manifested by disequilibrium was 
noted, that is, observed during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A disability manifested by disequilibrium is not a condition 
under case law that has been found to be capable of lay 
observation and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

As the diagnosis of a disability manifested by disequilibrium 
is not capable of lay observation and as the question of 
medical causation, that is, evidence of an association or 
link between the claimed disability and a service-connected 
disability, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As for service connection based on the initial diagnosis of 
the disability after service under 38 C.F.R. § 3.303(d), a 
disability manifested by disequilibrium was first diagnosed 
in 2006, well beyond the one-year presumptive period 
following retirement from service in 1972 for manifestation 
of an organic disease of the nervous system, such as 
vestibular neuronitis or Meniere's disease, under 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, the Board therefore rejects the 
veteran's statements and testimony relating a disability 
manifested by disequilibrium to service or service-connected 
tinnitus or bilateral hearing loss.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

As for the diagnosis of Meniere's disease of the left ear by 
a private doctor, the doctor did not connect Meniere's 
disease to either service-connected tinnitus or bilateral 
hearing loss.  For this reason, the evidence has no probative 
value on the question of secondary service connection, that 
is, whether disequilibrium was either caused or made worse by 
either service-connected tinnitus or bilateral hearing loss. 
There is no favorable competent medical evidence that 
disequilibrium was made worse by either service-connected 
tinnitus or bilateral hearing loss.

The evidence against the claim consists of a VA medical 
advisory opinion.  After a review of the veteran's file, 
noting progressive bilateral sensorineural hearing loss and 
disequilibrium and a diagnosis of Meniere's disease by the 
private doctor, the VA physician stated the exact diagnosis, 
whether Meniere's disease or vestibular neuronitis, was 
immaterial as neither was related to excessive noise 
exposure.  For this reason, the VA physician expressed the 
opinion that it was less likely than not that the veteran's 
disequilibrium was due to tinnitus or bilateral hearing loss.  

In this case, the opinion of the VA physician, which opposes 
rather than supports the claim, more probative of the 
question of secondary service connection as the opinion 
directly addresses the question posed by the Board. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of a medical 
diagnosis, which not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and as the preponderance of the 
evidence is against the claim of service connection for the 
reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The puretone threshold average as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Analysis 

On VA audiometric testing in May 2005, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz, on the right were 15, 20, 65, 75, 
respectively, with an average decibel loss of 44, and on the 
left 15, 25, 65, 65, respectively, with an average decibel 
loss of 43. The speech discrimination scores were 92 percent 
in the right ear and 92 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 44 was in the 
range between 42 to 49 average puretone decibel loss, and the 
speech discrimination score of 92 was in the range between 92 
to 100 percent speech discrimination. 

For the left ear, the average puretone decibel loss of 43 was 
in the range between 42 to 49 average pure tone decibel loss, 
and the speech discrimination score of 92 percent was in the 
range between 92 to 100 percent speech discrimination for a 
numerical designation of I.  

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz are less than 55 
decibels and as the puretone threshold of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz are not 
shown, an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86.

On VA audiometric testing in June 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz, on the right were 15, 20, 70, 75, 
respectively, with an average decibel loss of 45, and on the 
left 15, 25, 65, 65, respectively, with an average decibel 
loss of 43.  The speech discrimination scores were 92 percent 
in the right ear and 96 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 45 was in the 
range between 42 to 49 average puretone decibel loss, and the 
speech discrimination score of 92 was in the range between 92 
to 100 percent speech discrimination. 

For the left ear, the average puretone decibel loss of 43 was 
in the range between 42 to 49 average pure tone decibel loss, 
and the speech discrimination score of 92 percent was in the 
range between 92 to 100 percent speech discrimination for a 
numerical designation of I.  

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz are less than 55 
decibels and as the puretone threshold of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz are not 
shown, an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86.

For these reasons, the preponderance of the evidence is 
against the claim for an initial higher rating at any time 
during the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by 
disequilibrium to include as secondary to service-connected 
tinnitus and bilateral hearing loss is denied. 

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


